[f7v1027redacted001.jpg]
  20\F7V1027         Excess Catastrophe Reinsurance Contract   Effective: July
1, 2020      FedNat Insurance Company   Sunrise, Florida   and   Monarch
National Insurance Company   Sunrise, Florida   and   Maison Insurance Company
  Baton Rouge, Louisiana                                                      
                                               _______________________   
  Certain identified information has been omitted from this exhibit because it
is not material and   would be competitively harmful if publicly disclosed.
Redactions are indicated by [***].     
  20\F7V1027         Table of Contents         Article Page    1 Classes of
Business Reinsured 1    2 Commencement and Termination 1    3 Territory 3    4
Exclusions 3    5 Retention and Limit 5    6 Florida Hurricane Catastrophe Fund
5    7 Other Reinsurance 5    8 Reinstatement 6    9 Definitions 7    10 Loss
Occurrence 8    11 Loss Notices and Settlements 10    12 Cash Call 10    13
Salvage and Subrogation 10    14 Reinsurance Premium 11    15 Sanctions 12    16
Late Payments 12    17 Offset 13    18 Severability of Interests and Obligations
13    19 Access to Records 14    20 Liability of the Reinsurer 14    21 Net
Retained Lines (BRMA 32E) 14    22 Errors and Omissions (BRMA 14F) 15    23
Currency (BRMA 12A) 15    24 Taxes (BRMA 50B) 15    25 Federal Excise Tax (BRMA
17D) 15    26 Reserves 16    27 Insolvency 17    28 Arbitration 18    29 Service
of Suit (BRMA 49C) 18    30 Severability (BRMA 72E) 19    31 Governing Law (BRMA
71B) 19    32 Confidentiality 19    33 Non-Waiver 20    34 Agency Agreement
(BRMA 73A) 20    35 Notices and Contract Execution 21    36 Intermediary 21   
Schedule A     
 
[f7v1027redacted003.jpg]
  20\F7V1027   Page 1      Excess Catastrophe Reinsurance Contract   Effective:
July 1, 2020      entered into by and between      FedNat Insurance Company
  Sunrise, Florida   and   Monarch National Insurance Company   Sunrise, Florida
  and   Maison Insurance Company   Baton Rouge, Louisiana    (hereinafter
collectively referred to as the "Company" except   to the extent individually
referred to)      and      The Subscribing Reinsurer(s) Executing the
  Interests and Liabilities Agreement(s)   Attached Hereto   (hereinafter
referred to as the "Reinsurer")            Article 1 - Classes of Business
Reinsured   By this Contract the Reinsurer agrees to reinsure the excess
liability which may accrue to the   Company under its policies in force at the
effective time and date hereof or issued or renewed at   or after that time and
date, and classified by the Company as Property business, including but   not
limited to, Dwelling Fire, Inland Marine, Mobile Home, Commercial and Homeowners
  business (including any business assumed from Citizens Property Insurance
Corporation),   subject to the terms, conditions and limitations set forth
herein and in Schedule A attached   hereto.         Article 2 - Commencement and
Termination   A. This Contract shall become effective at 12:01 a.m., Eastern
Standard Time, July 1, 2020,   with respect to losses arising out of loss
occurrences commencing at or after that time and   date, and shall remain in
force until 12:01 a.m., Eastern Standard Time, July 1, 2021.      B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
  Subscribing Reinsurer's percentage share in this Contract at any time by
giving written   notice to the Subscribing Reinsurer in the event any of the
following circumstances occur:       1. The Subscribing Reinsurer's
policyholders' surplus (or its equivalent under the   Subscribing Reinsurer's
accounting system) at the inception of this Contract has been   reduced by 20.0%
or more of the amount of surplus (or the applicable equivalent)   12 months
prior to that date; or     
  20\F7V1027   Page 2          2. The Subscribing Reinsurer's policyholders'
surplus (or its equivalent under the   Subscribing Reinsurer's accounting
system) at any time during the term of this   Contract has been reduced by 20.0%
or more of the amount of surplus (or the   applicable equivalent) at the date of
the Subscribing Reinsurer's most recent financial   statement filed with
regulatory authorities and available to the public as of the   inception of this
Contract; or       3. The Subscribing Reinsurer's A.M. Best's rating has been
assigned or downgraded   below A- and/or Standard & Poor's rating has been
assigned or downgraded below   BBB+; or       4. The Subscribing Reinsurer has
become, or has announced its intention to become,   merged with, acquired by or
controlled by any other entity or individual(s) not   controlling the
Subscribing Reinsurer's operations previously; or       5. A State Insurance
Department or other legal authority has ordered the Subscribing   Reinsurer to
cease writing business; or       6. The Subscribing Reinsurer has become
insolvent or has been placed into liquidation,   receivership, supervision,
administration, winding-up or under a scheme of   arrangement, or similar
proceedings (whether voluntary or involuntary) or proceedings   have been
instituted against the Subscribing Reinsurer for the appointment of a
  receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in   bankruptcy, or other agent known by whatever name, to take
possession of its assets   or control of its operations; or       7. The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without   the Company's prior written consent; or       8. The Subscribing
Reinsurer has ceased assuming new or renewal property or casualty   treaty
reinsurance business; or       9. The Subscribing Reinsurer has hired an
unaffiliated runoff claims manager that is   compensated on a contingent basis
or is otherwise provided with financial incentives   based on the quantum of
claims paid; or       10. The Subscribing Reinsurer has failed to comply with
the funding requirements set forth   in the Reserves Article.      C. The "term
of this Contract" as used herein shall mean the period from 12:01 a.m., Eastern
  Standard Time, July 1, 2020 to 12:01 a.m., Eastern Standard Time, July 1,
2021. However,   if this Contract is terminated, the "term of this Contract" as
used herein shall mean the   period from 12:01 a.m., Eastern Standard Time, July
1, 2020 to the effective time and date   of termination.      D. If this
Contract is terminated or expires while a loss occurrence covered hereunder is
in   progress, the Reinsurer's liability hereunder shall, subject to the other
terms and conditions   of this Contract, be determined as if the entire loss
occurrence had occurred prior to the     
 
[f7v1027redacted005.jpg]
  20\F7V1027   Page 3      termination or expiration of this Contract, provided
that no part of such loss occurrence is   claimed against any renewal or
replacement of this Contract.         Article 3 - Territory   The territorial
limits of this Contract shall be identical with those of the Company's policies.
        Article 4 - Exclusions   A. This Contract does not apply to and
specifically excludes the following:       1. Reinsurance assumed by the Company
under obligatory reinsurance agreements,   except business assumed by the
Company from Citizens Property Insurance   Corporation.       2. Hail damage to
growing or standing crops.       3. Business rated, coded or classified as Flood
insurance or which should have been   rated, coded or classified as such.      
4. Business rated, coded or classified as Mortgage Impairment and Difference in
  Conditions insurance or which should have been rated, coded or classified as
such.       5. Title insurance and all forms of Financial Guarantee, Credit and
Insolvency.       6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and
Surety, Accident and   Health, Animal Mortality and Workers Compensation and
Employers Liability.       7. Errors and Omissions, Malpractice and any other
type of Professional Liability   insurance.       8. Loss and/or damage and/or
costs and/or expenses arising from seepage and/or   pollution and/or
contamination, other than contamination from smoke. Nevertheless,   this
exclusion does not preclude payment of the cost of removing debris of property
  damaged by a loss otherwise covered hereunder, subject always to a limit of
25.0% of   the Company's property loss under the applicable original policy.   
   9. Loss or liability as excluded under the provisions of the "War Exclusion
Clause"   attached to and forming part of this Contract.       10. Nuclear risks
as defined in the "Nuclear Incident Exclusion Clause - Physical   Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract.       11.
Loss or liability excluded by the Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe) attached to and forming part of this Contract and any
assessment or   similar demand for payment related to the FHCF or Citizens
Property Insurance   Corporation.        
  20\F7V1027   Page 4       12. Loss or liability of the Company arising by
contract, operation of law, or otherwise,   from its participation or
membership, whether voluntary or involuntary, in any   insolvency fund.
"Insolvency fund" includes any guaranty fund, insolvency fund, plan,   pool,
association, fund or other arrangement, however denominated, established or
  governed, which provides for any assessment of or payment or assumption by the
  Company of part or all of any claim, debt, charge, fee or other obligation of
an insurer,   or its successors or assigns, which has been declared by any
competent authority to   be insolvent, or which is otherwise deemed unable to
meet any claim, debt, charge,   fee or other obligation in whole or in part.   
   13. Losses in the respect of overhead transmission and distribution lines
other than those   on or within 150 meters (or 500 feet) of the insured
premises.       14. Mold, unless resulting from a peril otherwise covered under
the policy involved.       15. Loss or liability as excluded under the
provisions of the "Terrorism Exclusion" attached   to and forming part of this
Contract.       16. All property loss, damage, destruction, erasure, corruption
or alteration of Electronic   Data from any cause whatsoever (including, but not
limited to, Computer Virus) or loss   of use, reduction in functionality, cost,
expense or whatsoever nature resulting   therefrom, unless resulting from a
peril otherwise covered under the policy involved.       "Electronic Data" as
used herein means facts, concepts and information converted to   a form usable
for communications, interpretation or processing by electronic and
  electromechanical data processing or electronically-controlled equipment and
includes   programs, software and other coded instructions for the processing
and manipulation   of data or the direction and manipulation of such equipment.
      "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise   unauthorized instructions or code, including a set of
maliciously-introduced,   unauthorized instructions or code, that propagate
themselves through a computer   system network of whatsoever nature.      
However, in the event that a peril otherwise covered under the policy results
from any   of the matters described above, this Contract, subject to all other
terms and   conditions, will cover physical damage directly caused by such
listed peril.       17. Notwithstanding any provision to the contrary within
this Contract, this Contract   excludes any loss, damage, liability, claim, cost
or expense of whatsoever nature,   directly or indirectly caused by, contributed
to by, resulting from, arising out of, or in   connection with a Communicable
Disease or the fear or threat (whether actual or   perceived) of a Communicable
Disease regardless of any other cause or event   contributing concurrently or in
any other sequence thereto.       As used herein, a Communicable Disease means
any disease which can be   transmitted by means of any substance or agent from
any organism to another   organism where:        
 
[f7v1027redacted007.jpg]
  20\F7V1027   Page 5       a. the substance or agent includes, but is not
limited to, a virus, bacterium, parasite   or other organism or any variation
thereof, whether deemed living or not, and       b. the method of transmission,
whether direct or indirect, includes but is not limited   to, airborne
transmission, bodily fluid transmission, transmission from or to any   surface
or object, solid, liquid or gas or between organisms, and       c. the disease,
substance or agent can cause or threaten damage to human health   or human
welfare or can cause or threaten damage to, deterioration of, loss of   value
of, marketability of or loss of use of property.       Notwithstanding the
foregoing, losses directly or indirectly caused by, contributed to   by,
resulting from, arising out of, or in connection with any otherwise covered
peril not   otherwise excluded under this Contract shall be covered.      
  Article 5 - Retention and Limit   A. As respects each excess layer of
reinsurance coverage provided by this Contract, the   Company shall retain and
be liable for the first amount of ultimate net loss, shown as   "Company's
Retention" for that excess layer in Schedule A attached hereto, arising out of
  each loss occurrence. The Reinsurer shall then be liable, as respects each
excess layer,   for the amount by which such ultimate net loss exceeds the
Company's applicable   retention, but the liability of the Reinsurer under each
excess layer shall not exceed the   amount, shown as "Reinsurer's Per Occurrence
Limit" for that excess layer in Schedule A   attached hereto, as respects any
one loss occurrence.      B. Notwithstanding the provisions above, no claim
shall be made hereunder as respects   losses arising out of loss occurrences
commencing during the term of this Contract unless   at least two risks insured
or reinsured by the Company are involved in such loss   occurrence. For purposes
hereof, the Company shall be the sole judge of what constitutes   "one risk."   
     Article 6 - Florida Hurricane Catastrophe Fund   The Company has purchased
90.0% of the FHCF mandatory layer of coverage and shall be   deemed to inure to
the benefit of this Contract. Further, any FHCF loss reimbursement shall be
  deemed to be paid to the Company in accordance with the FHCF reimbursement
contract at the   full payout level set forth therein and will be deemed not to
be reduced by any reduction or   exhaustion of the FHCF's claims-paying capacity
as respects the mandatory FHCF coverage.         Article 7 - Other Reinsurance
  A. The Company shall be permitted to carry other reinsurance, recoveries under
which shall   inure solely to the benefit of the Company and be entirely
disregarded in applying all of the   provisions of this Contract.        
  20\F7V1027   Page 6      B. Any loss reimbursement received under FedNat
Insurance Company's Non-Florida Excess   Catastrophe Reinsurance Contract
(20\F7V1001), shall inure to the benefit of this Contract.      C. Any loss
reimbursement received under FedNat Insurance Company's FHCF Supplement   Layer
Reinsurance Contract (20\F7V1085), which shall be deemed to be placed at 2.35%,
  shall be deemed to inure to the benefit of this Contract.         Article 8 -
Reinstatement   A. In the event all or any portion of the reinsurance under any
excess layer of reinsurance   coverage provided by this Contract is exhausted by
ultimate net loss, the amount so   exhausted shall be reinstated immediately
from the time the loss occurrence commences   hereon. For each amount so
reinstated the Company agrees to pay additional premium   equal to the product
of the following:       1. The percentage of the occurrence limit for the excess
layer reinstated (based on the   ultimate net loss paid by the Reinsurer under
that excess layer); times       2. The earned reinsurance premium for the excess
layer reinstated for the term of this   Contract (exclusive of reinstatement
premium).      B. Whenever the Company requests payment by the Reinsurer of any
ultimate net loss under   any excess layer hereunder, the Company shall submit a
statement to the Reinsurer of   reinstatement premium due the Reinsurer for that
excess layer. If the earned reinsurance   premium for any excess layer for the
term of this Contract has not been finally determined   as of the date of any
such statement, the calculation of reinstatement premium due for that   excess
layer shall be based on the amount, shown as "Annual Deposit Premium" for that
  excess layer in Schedule A attached hereto, and shall be readjusted when the
earned   reinsurance premium for that excess layer for the term of this Contract
has been finally   determined. Any reinstatement premium shown to be due the
Reinsurer for any excess   layer as reflected by any such statement (less prior
payments, if any, for that excess layer)   shall be payable by the Company
concurrently with payment by the Reinsurer of the   requested ultimate net loss
for that excess layer. Any return reinstatement premium shown   to be due the
Company shall be remitted by the Reinsurer as promptly as possible after
  receipt and verification of the Company's statement.      C. Notwithstanding
anything stated herein, the liability of the Reinsurer for ultimate net loss
  under any excess layer of reinsurance coverage provided by this Contract shall
not exceed   either of the following:       1. The amount, shown as "Reinsurer's
Per Occurrence Limit" for that excess layer in   Schedule A attached hereto, as
respects loss or losses arising out of any one loss   occurrence; or       2.
The amount, shown as "Reinsurer's Term Limit" for that excess layer in Schedule
A   attached hereto, in all during the term of this Contract.           
 
[f7v1027redacted009.jpg]
  20\F7V1027   Page 7      Article 9 - Definitions   A. "Loss adjustment
expense," regardless of how such expenses are classified for statutory
  reporting purposes, as used in this Contract shall mean all costs and expenses
allocable to   a specific claim that are incurred by the Company in the
investigation, appraisal,   adjustment, settlement, litigation, defense or
appeal of a specific claim, including court   costs and costs of supersedeas and
appeal bonds, and including a) pre-judgment interest,   unless included as part
of the award or judgment; b) post-judgment interest; c) legal   expenses and
costs incurred in connection with coverage questions and legal actions
  connected thereto, including Declaratory Judgment Expense; and d) expenses and
a pro   rata share of salaries of the Company field employees, and expenses of
other Company   employees who have been temporarily diverted from their normal
and customary duties and   assigned to the field adjustment of losses covered by
this Contract.       Loss adjustment expense as defined above does not include
unallocated loss adjustment   expense. Unallocated loss adjustment expense
includes, but is not limited to, salaries and   expenses of employees, other
than in (d) above, and office and other overhead expenses.      B. "Loss in
excess of policy limits" and "extra contractual obligations" as used in this
Contract   shall mean:       1. "Loss in excess of policy limits" shall mean
90.0% of any amount paid or payable by   the Company in excess of its policy
limits, but otherwise within the terms of its policy,   such loss in excess of
the Company's policy limits having been incurred because of,   but not limited
to, failure by the Company to settle within the policy limits or by reason   of
the Company's alleged or actual negligence, fraud or bad faith in rejecting an
offer   of settlement or in the preparation of the defense or in the trial of an
action against its   insured or reinsured or in the preparation or prosecution
of an appeal consequent   upon such an action. Any loss in excess of policy
limits that is made in connection   with this Contract shall not exceed 25.0% of
the actual catastrophe loss.       2. "Extra contractual obligations" shall mean
90.0% of any punitive, exemplary,   compensatory or consequential damages paid
or payable by the Company, not   covered by any other provision of this Contract
and which arise from the handling of   any claim on business subject to this
Contract, such liabilities arising because of, but   not limited to, failure by
the Company to settle within the policy limits or by reason of   the Company's
alleged or actual negligence, fraud or bad faith in rejecting an offer of
  settlement or in the preparation of the defense or in the trial of an action
against its   insured or reinsured or in the preparation or prosecution of an
appeal consequent   upon such an action. An extra contractual obligation shall
be deemed, in all   circumstances, to have occurred on the same date as the loss
covered or alleged to   be covered under the policy. Any extra contractual
obligations that are made in   connection with this Contract shall not exceed
25.0% of the actual catastrophe loss.       Notwithstanding anything stated
herein, this Contract shall not apply to any loss in excess   of policy limits
or any extra contractual obligation incurred by the Company as a result of   any
fraudulent and/or criminal act by any officer or director of the Company acting
  individually or collectively or in collusion with any individual or
corporation or any other   organization or party involved in the presentation,
defense or settlement of any claim   covered hereunder.     
  20\F7V1027   Page 8         C. "Policies" as used in this Contract shall mean
all policies, contracts and binders of   insurance or reinsurance.      D.
"Ultimate net loss" as used in this Contract shall mean the sum or sums
(including loss in   excess of policy limits, extra contractual obligations and
loss adjustment expense, as   defined herein) paid or payable by the Company in
settlement of claims and in satisfaction   of judgments rendered on account of
such claims, after deduction of all salvage, all   recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not.   Nothing herein
shall be construed to mean that losses under this Contract are not   recoverable
until the Company's ultimate net loss has been ascertained.         Article 10 -
Loss Occurrence   A. The term "loss occurrence" shall mean the sum of all
individual losses directly occasioned   by any one disaster, accident or loss or
series of disasters, accidents or losses arising out   of one event which occurs
within the area of one state of the United States or province of   Canada and
states or provinces contiguous thereto and to one another. However, the
  duration and extent of any one "loss occurrence" shall be limited to all
individual losses   sustained by the Company occurring during any period of 168
consecutive hours arising out   of and directly occasioned by the same event,
except that the term "loss occurrence" shall   be further defined as follows:   
   1. As regards a named storm, all individual losses sustained by the Company
occurring   during any period (a) from and after 12:00 a.m. Eastern Standard
Time on the date a   watch, warning, advisory, or other bulletin (whether for
wind, flood or otherwise) for   such named storm is first issued by the National
Hurricane Center ("NHC") or its   successor or any other division of the
National Weather Service ("NWS"),   (b) continuing for a time period thereafter
during which such named storm continues,   regardless of its category rating or
lack thereof and regardless of whether the watch,   warning, or advisory or
other bulletin remains in effect for such named storm and   (c) ending 96 hours
following the issuance of the last watch, warning or advisory or   other
bulletin for such named storm or related to such named storm by the NHC or its
  successor or any other division of the NWS. "Named storm" shall mean any storm
or   storm system that has been declared by the NHC or its successor or any
other   division of the NWS to be a named storm at any time, which may include,
by way of   example and not limitation, hurricane, wind, gusts, typhoon,
tropical storm, hail, rain,   tornados, cyclones, ensuing flood, storm surge,
water damage, fire following, sprinkler   leakage, riots, vandalism, and
collapse, and all losses and perils (including, by way of   example and not
limitation, those mentioned previously in this sentence) in each case   arising
out of, caused by, occurring during, occasioned by or resulting from such storm
  or storm system, including by way of example and not limitation the merging of
one or   more separate storm(s) or storm system(s) into a combined storm surge
event.   However, the named storm need not be limited to one state or province
or states or   provinces contiguous thereto.       2. As regards storm or storm
systems that are not a named storm, including, by way of   example and not
limitation, ensuing wind, gusts, typhoon, tropical storm, hail, rain,
  tornados, cyclones, ensuing flood, storm surge, fire following, sprinkler
leakage, riots,     
 
[f7v1027redacted011.jpg]
  20\F7V1027   Page 9      vandalism, collapse and water damage, all individual
losses sustained by the   Company occurring during any period of 144 consecutive
hours arising out of, caused   by, occurring during, occasioned by or resulting
from the same event. However, the   event need not be limited to one state or
province or states or provinces contiguous   thereto.       3. As regards riot,
riot attending a strike, civil commotion, vandalism and malicious   mischief,
all individual losses sustained by the Company occurring during any period   of
96 consecutive hours within the area of one municipality or county and the
  municipalities or counties contiguous thereto arising out of and directly
occasioned by   the same event. The maximum duration of 96 consecutive hours may
be extended in   respect of individual losses which occur beyond such 96
consecutive hours during the   continued occupation of an assured's premises by
strikers, provided such occupation   commenced during the aforesaid period.   
   4. As regards earthquake (the epicenter of which need not necessarily be
within the   territorial confines referred to in the introductory portion of
this paragraph) and fire   following directly occasioned by the earthquake, only
those individual fire losses which   commence during the period of 168
consecutive hours may be included in the   Company's loss occurrence.       5.
As regards freeze, only individual losses directly occasioned by collapse,
breakage of   glass and water damage (caused by bursting frozen pipes and tanks)
may be included   in the Company's loss occurrence.       6. As regards
firestorms, brush fires and any other fires or series of fires, irrespective of
  origin (except as provided in subparagraphs 3 and 4 above), all individual
losses   sustained by the Company which commence during any period of 168
consecutive   hours within the area of one state of the United States or
province of Canada and   states or provinces contiguous thereto and to one
another may be included in the   Company's loss occurrence.      B. For all loss
occurrences hereunder, the Company may choose the date and time when any   such
period of consecutive hours commences, provided that no period commences earlier
  than the date and time of the occurrence of the first recorded individual loss
sustained by   the Company arising out of that disaster, accident, or loss or
series of disasters, accidents,   or losses. Furthermore:       1. For all loss
occurrences other than those referred to in subparagraphs A.1., A.2., and   A.3.
above, only one such period of 168 consecutive hours shall apply with respect to
  one event.       2. As regards those loss occurrences referred to in
subparagraphs A.1. and A.2., only   one such period of consecutive hours (as set
forth therein) shall apply with respect to   one event, regardless of the
duration of the event.       3. As regards those loss occurrences referred to in
subparagraph A.3. above, if the   disaster, accident, or loss or series of
disasters, accidents, or losses occasioned by   the event is of greater duration
than 96 consecutive hours, then the Company may   divide that disaster,
accident, or loss or series of disasters, accidents, or losses into     
  20\F7V1027   Page 10      two or more loss occurrences, provided that no two
periods overlap and no individual   loss is included in more than one such
period.      C. It is understood that losses arising from a combination of two
or more perils as a result of   the same event may be considered as having
arisen from one loss occurrence.   Notwithstanding the foregoing, the hourly
limitations as stated above shall not be exceeded   as respects the applicable
perils, and no single loss occurrence shall encompass a time   period greater
than 168 consecutive hours, except as regards those loss occurrences   referred
to in subparagraphs A.1., A.4. and A.6. above.         Article 11 - Loss Notices
and Settlements   A. Whenever losses sustained by the Company are reserved by
the Company for an amount   greater than 50.0% of the Company's retention under
any excess layer hereunder and/or   appear likely to result in a claim under
such excess layer, the Company shall notify the   Subscribing Reinsurers under
that excess layer and shall provide updates related to   development of such
losses. The Reinsurer shall have the right to participate in the   adjustment of
such losses at its own expense.      B. All loss settlements made by the
Company, provided they are within the terms of this   Contract and the terms of
the original policy (with the exception of loss in excess of policy   limits or
extra contractual obligations coverage, if any, under this Contract), shall be
binding   upon the Reinsurer, and the Reinsurer agrees to pay all amounts for
which it may be liable   upon receipt of reasonable evidence of the amount paid
by the Company.         Article 12 - Cash Call   Notwithstanding the provisions
of the Loss Notices and Settlements Article, upon the request of   the Company,
the Reinsurer shall pay any amount with regard to a loss settlement or
  settlements that are scheduled to be made (including any payments projected to
be made)   within the next 20 days by the Company, subject to receipt by the
Reinsurer of a satisfactory   proof of loss. Such agreed payment shall be made
within 10 days from the date the demand for   payment was transmitted to the
Reinsurer.         Article 13 - Salvage and Subrogation   The Reinsurer shall be
credited with salvage (i.e., reimbursement obtained or recovery made by   the
Company, less the actual cost, excluding salaries of officials and employees of
the   Company and sums paid to attorneys as retainer, of obtaining such
reimbursement or making   such recovery) on account of claims and settlements
involving reinsurance hereunder. Salvage   thereon shall always be used to
reimburse the excess carriers in the reverse order of their   priority according
to their participation before being used in any way to reimburse the Company
  for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation   relating to any loss, a part of which loss was
sustained by the Reinsurer, and to prosecute all   claims arising out of such
rights, if, in the Company's opinion, it is economically reasonable to   do so.
       
 
[f7v1027redacted013.jpg]
  20\F7V1027   Page 11         Article 14 - Reinsurance Premium   A. As premium
for each excess layer of reinsurance coverage provided by this Contract, the
  Company shall pay the Reinsurer a premium equal to the product of the
following (or a pro   rata portion thereof in the event the term of this
Contract is less than 12 months), subject to   a minimum premium of the amount,
shown as "Minimum Premium" for that excess layer in   Schedule A attached hereto
(or a pro rata portion thereof in the event the term of this   Contract is less
than 12 months):       1. The amount, shown as "Annual Deposit Premium" for that
excess layer in Schedule A   attached hereto; times       2. The percentage
calculated by dividing (a) the actual Probable Maximum Loss ("PML")   determined
by the Company's wind insurance in force on September 30, 2020, by   (b) the
original PML of $891,356,560.       However, if the difference between the
amount, shown as "Annual Deposit Premium" for   that excess layer in Schedule A
attached hereto, and the premium calculated in   accordance with this paragraph
A for the excess layer is less than a 5.0% increase or   decrease, the premium
due the Reinsurer shall equal the amount, shown as "Annual   Deposit Premium"
for that excess layer in Schedule A attached hereto.      B. The Company's PML
shall be derived by averaging the applicable data for the 20-year and   100-year
return period produced by Applied Insurance Research (AIR) Touchstone v7.3   and
Risk Management Solutions (RMS) RiskLink v18.1 catastrophe modeling software, in
  the long-term perspective, including secondary uncertainty and loss
amplification, but   excluding storm surge. It is understood that the
calculation of the actual PML shall be   based on the amount, shown as
"Reinsurer's Per Occurrence Limit" for that excess layer in   Schedule A
attached hereto.       For informational purposes, to follow is the estimated
PML based on the estimated 9-30-   2020 PML:      Software 20-Year PML 100-Year
PML Average 20 & 100   AIR v7.3 $508,283,950 $1,480,082,582 $994,183,266   RMS
v18.1 $440,573,521 $1,136,486,187 $788,529,854      Estimated PML at 9-30-2020
(average AIR & RMS): $891,356,560      C. The Company shall pay the Reinsurer an
annual deposit premium for each excess layer of   the amount, shown as "Annual
Deposit Premium" for that excess layer in Schedule A   attached hereto, in four
equal installments of the amount, shown as "Deposit Premium   Installment" for
that excess layer in Schedule A attached hereto, on July 1 and October 1 of
  2020, and on January 1 and April 1 of 2021. However, in the event this
Contract is   terminated, there shall be no deposit premium installments due
after the effective date of   termination.        
  20\F7V1027   Page 12      D. On or before June 30, 2021, the Company shall
provide a report to the Reinsurer setting   forth the premium due hereunder for
each excess layer for the term of this Contract,   computed in accordance with
paragraph A above, and any additional premium due the   Reinsurer or return
premium due the Company for each such excess layer shall be remitted   promptly.
        Article 15 - Sanctions   Neither the Company nor any Subscribing
Reinsurer shall be liable for premium or loss under   this Contract if it would
result in a violation of any mandatory sanction, prohibition or restriction
  under United Nations resolutions or the trade or economic sanctions, laws or
regulations of the   European Union, United Kingdom or United States of America
that are applicable to either party.         Article 16 - Late Payments   A. The
provisions of this Article shall not be implemented unless specifically invoked,
in   writing, by one of the parties to this Contract.      B. In the event any
premium, loss or other payment due either party is not received by the
  intermediary named in the Intermediary Article (hereinafter referred to as the
  "Intermediary") by the payment due date, the party to whom payment is due may,
by   notifying the Intermediary in writing, require the debtor party to pay, and
the debtor party   agrees to pay, an interest charge on the amount past due
calculated for each such payment   on the last business day of each month as
follows:       1. The number of full days which have expired since the due date
or the last monthly   calculation, whichever the lesser; times       2. 1/365ths
of the six-month United States Treasury Bill rate as quoted in The Wall Street
  Journal on the first business day of the month for which the calculation is
made; times       3. The amount past due, including accrued interest.       It
is agreed that interest shall accumulate until payment of the original amount
due plus   interest charges have been received by the Intermediary.      C. The
establishment of the due date shall, for purposes of this Article, be determined
as   follows:       1. As respects the payment of routine deposits and premiums
due the Reinsurer, the due   date shall be as provided for in the applicable
section of this Contract. In the event a   due date is not specifically stated
for a given payment, it shall be deemed due 30 days   after the date of
transmittal by the Intermediary of the initial billing for each such   payment.
      2. Any claim or loss payment due the Company hereunder shall be deemed due
10 days   after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such   loss or claim payment is not received within the 10 days,
interest will accrue on the     
 
[f7v1027redacted015.jpg]
  20\F7V1027   Page 13      payment or amount overdue in accordance with
paragraph B above, from the date the   proof of loss or demand for payment was
transmitted to the Reinsurer.       3. As respects a "cash call" made in
accordance with the Cash Call Article, payment   shall be deemed due 10 days
after the demand for payment is transmitted to the   Reinsurer. If such loss or
claim payment is not received within the 10 days, interest   shall accrue on the
payment or amount overdue in accordance with paragraph B   above, from the date
the demand for payment was transmitted to the Reinsurer.       4. As respects
any payment, adjustment or return due either party not otherwise   provided for
in subparagraphs 1, 2, and 3 of this paragraph C, the due date shall be as
  provided for in the applicable section of this Contract. In the event a due
date is not   specifically stated for a given payment, it shall be deemed due 10
days following   transmittal of written notification that the provisions of this
Article have been invoked.       For purposes of interest calculations only,
amounts due hereunder shall be deemed paid   upon receipt by the Intermediary.
     D. Nothing herein shall be construed as limiting or prohibiting a
Subscribing Reinsurer from   contesting the validity of any claim, or from
participating in the defense of any claim or suit,   or prohibiting either party
from contesting the validity of any payment or from initiating any   arbitration
or other proceeding in accordance with the provisions of this Contract. If the
  debtor party prevails in an arbitration or other proceeding, then any interest
charges due   hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such   proceeding, then the interest charge on the amount
determined to be due hereunder shall   be calculated in accordance with the
provisions set forth above unless otherwise   determined by such proceedings. If
a debtor party advances payment of any amount it is   contesting, and proves to
be correct in its contestation, either in whole or in part, the other   party
shall reimburse the debtor party for any such excess payment made plus interest
on   the excess amount calculated in accordance with this Article.      E.
Interest charges arising out of the application of this Article that are $1,000
or less from any   party shall be waived unless there is a pattern of late
payments consisting of three or more   items over the course of any 12-month
period.         Article 17 - Offset   The Company and the Reinsurer may offset
any balance or amount due from one party to the   other under this Contract or
any other contract heretofore or hereafter entered into between the   Company
and the Reinsurer, whether acting as assuming reinsurer or ceding company. The
  provisions of this Article shall not be affected by the insolvency of either
party.         Article 18 - Severability of Interests and Obligations   The
rights, duties and obligations set forth below shall apply as if this Contract
were a separate   contract between the Subscribing Reinsurers and each named
reinsured company:        
  20\F7V1027   Page 14      A. Balances payable by any Subscribing Reinsurer to
or from any reinsured party under the   Contract shall not serve to offset any
balances recoverable to, or from, any other reinsured   party to the Contract
and balances payable shall be separated by named reinsured   company and paid
directly to the appropriate named reinsured company's bank account.      B.
Balances recoverable by any Subscribing Reinsurer to or from any reinsured party
under   the Contract shall not serve to offset any balances payable to, or from,
any other reinsured   party to the Contract.      C. Reports and remittances
made to the Reinsurer in accordance with the applicable articles   of the
Contract are to be in sufficient detail to identify both the Reinsurer's loss
obligations   due to each named reinsured company and each named reinsured
company's premium   remittance under the report.      D. In the event of the
insolvency of any of the parties to the Contract, offset shall be only   allowed
in accordance with the laws of the insolvent party's state of domicile.      E.
Nothing in this Article shall be construed to provide a separate retention,
Reinsurer's limit of   liability any one loss occurrence or Reinsurer's annual
limit of liability for each named   reinsured company.         Article 19 -
Access to Records   The Reinsurer or its designated representatives shall have
access at any reasonable time to all   records of the Company which pertain in
any way to this reinsurance, provided the Reinsurer   gives the Company at least
15 days prior notice of request for such access. However, a   Subscribing
Reinsurer or its designated representatives shall not have any right of access
to the   records of the Company if it is not current in all undisputed payments
due the Company.   "Undisputed" as used herein shall mean any amount that the
Subscribing Reinsurer has not   contested in writing to the Company specifying
the reason(s) why the payments are disputed.         Article 20 - Liability of
the Reinsurer   A. The liability of the Reinsurer shall follow that of the
Company in every case and be subject   in all respects to all the general and
specific stipulations, clauses, waivers and modifications   of the Company's
policies and any endorsements thereon. However, in no event shall this   be
construed in any way to provide coverage outside the terms and conditions set
forth in   this Contract.      B. Nothing herein shall in any manner create any
obligations or establish any rights against   the Reinsurer in favor of any
third party or any persons not parties to this Contract.         Article 21 -
Net Retained Lines (BRMA 32E)   A. This Contract applies only to that portion of
any policy which the Company retains net for its   own account (prior to
deduction of any underlying reinsurance specifically permitted in this
  Contract), and in calculating the amount of any loss hereunder and also in
computing the     
 
[f7v1027redacted017.jpg]
  20\F7V1027   Page 15      amount or amounts in excess of which this Contract
attaches, only loss or losses in respect   of that portion of any policy which
the Company retains net for its own account shall be   included.      B. The
amount of the Reinsurer's liability hereunder in respect of any loss or losses
shall not   be increased by reason of the inability of the Company to collect
from any other   reinsurer(s), whether specific or general, any amounts which
may have become due from   such reinsurer(s), whether such inability arises from
the insolvency of such other   reinsurer(s) or otherwise.         Article 22 -
Errors and Omissions (BRMA 14F)   Inadvertent delays, errors or omissions made
in connection with this Contract or any transaction   hereunder shall not
relieve either party from any liability which would have attached had such
  delay, error or omission not occurred, provided always that such error or
omission is rectified as   soon as possible after discovery.         Article 23
- Currency (BRMA 12A)   A. Whenever the word "Dollars" or the "$" sign appears
in this Contract, they shall be   construed to mean United States Dollars and
all transactions under this Contract shall be in   United States Dollars.   
  B. Amounts paid or received by the Company in any other currency shall be
converted to   United States Dollars at the rate of exchange at the date such
transaction is entered on the   books of the Company.         Article 24 - Taxes
(BRMA 50B)   In consideration of the terms under which this Contract is issued,
the Company will not claim a   deduction in respect of the premium hereon when
making tax returns, other than income or   profits tax returns, to any state or
territory of the United States of America or the District of   Columbia.      
  Article 25 - Federal Excise Tax (BRMA 17D)   A. The Reinsurer has agreed to
allow for the purpose of paying the Federal Excise Tax the   applicable
percentage of the premium payable hereon (as imposed under Section 4371 of   the
Internal Revenue Code) to the extent such premium is subject to the Federal
Excise   Tax.      B. In the event of any return of premium becoming due
hereunder the Reinsurer will deduct   the applicable percentage from the return
premium payable hereon and the Company or its   agent should take steps to
recover the tax from the United States Government.           
  20\F7V1027   Page 16      Article 26 - Reserves   A. The Reinsurer agrees to
fund its share of amounts, including but not limited to, the   Company's ceded
unearned premium and outstanding loss and loss adjustment expense   reserves
(including all case reserves plus any reasonable amount estimated to be
  unreported from known loss occurrences) (hereinafter referred to as
"Reinsurer's   Obligations") by:       1. Clean, irrevocable and unconditional
letters of credit issued and confirmed, if   confirmation is required by the
insurance regulatory authorities involved, by a bank or   banks meeting the NAIC
Securities Valuation Office credit standards for issuers of   letters of credit
and acceptable to said insurance regulatory authorities; and/or       2. Escrow
accounts for the benefit of the Company; and/or       3. Cash advances;       if
the Reinsurer:       1. Is unauthorized in any state of the United States of
America or the District of Columbia   having jurisdiction over the Company and
if, without such funding, a penalty would   accrue to the Company on any
financial statement it is required to file with the   insurance regulatory
authorities involved; or       2. Has an A.M. Best Company's rating equal to or
below B++ at the inception of this   Contract.       The Reinsurer, at its sole
option, may fund in other than cash if its method and form of   funding are
acceptable to the insurance regulatory authorities involved.      B. With regard
to funding in whole or in part by letters of credit, it is agreed that each
letter of   credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued   for a term of at least one year and will
include an "evergreen clause," which automatically   extends the term for at
least one additional year at each expiration date unless written   notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration   date. The Company and the Reinsurer further agree, notwithstanding
anything to the   contrary in this Contract, that said letters of credit may be
drawn upon by the Company or   its successors in interest at any time, without
diminution because of the insolvency of the   Company or the Reinsurer, but only
for one or more of the following purposes:       1. To reimburse itself for the
Reinsurer's share of unearned premiums returned to   insureds on account of
policy cancellations, unless paid in cash by the Reinsurer;       2. To
reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense   paid under the terms of policies reinsured hereunder, unless paid in
cash by the   Reinsurer;       3. To reimburse itself for the Reinsurer's share
of any other amounts claimed to be due   hereunder, unless paid in cash by the
Reinsurer;        
 
[f7v1027redacted019.jpg]
  20\F7V1027   Page 17       4. To fund a cash account in an amount equal to the
Reinsurer's share of amounts,   including but not limited to, the Reinsurer's
Obligations as set forth above, funded by   means of a letter of credit which is
under non-renewal notice, if said letter of credit has   not been renewed or
replaced by the Reinsurer 10 days prior to its expiration date;       5. To
refund to the Reinsurer any sum in excess of the actual amount required to fund
  the Reinsurer's share of amounts, including but not limited to, the
Reinsurer's   Obligations as set forth above, if so requested by the Reinsurer.
      In the event the amount drawn by the Company on any letter of credit is in
excess of the   actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount   determined to be due, the Company shall promptly
return to the Reinsurer the excess   amount so drawn.         Article 27 -
Insolvency   A. In the event of the insolvency of the Company, this reinsurance
shall be payable directly to   the Company or to its liquidator, receiver,
conservator or statutory successor on the basis of   the liability of the
Company without diminution because of the insolvency of the Company or   because
the liquidator, receiver, conservator or statutory successor of the Company has
  failed to pay all or a portion of any claim. It is agreed, however, that the
liquidator, receiver,   conservator or statutory successor of the Company shall
give written notice to the   Reinsurer of the pendency of a claim against the
Company indicating the policy or bond   reinsured which claim would involve a
possible liability on the part of the Reinsurer within a   reasonable time after
such claim is filed in the conservation or liquidation proceeding or in   the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate   such claim and interpose, at its own expense, in the proceeding
where such claim is to be   adjudicated, any defense or defenses that it may
deem available to the Company or its   liquidator, receiver, conservator or
statutory successor. The expense thus incurred by the   Reinsurer shall be
chargeable, subject to the approval of the Court, against the Company   as part
of the expense of conservation or liquidation to the extent of a pro rata share
of the   benefit which may accrue to the Company solely as a result of the
defense undertaken by   the Reinsurer.      B. Where two or more Subscribing
Reinsurers are involved in the same claim and a majority in   interest elect to
interpose defense to such claim, the expense shall be apportioned in
  accordance with the terms of this Contract as though such expense had been
incurred by   the Company.      C. It is further understood and agreed that, in
the event of the insolvency of the Company, the   reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company   or to its
liquidator, receiver or statutory successor, except as provided by Section
4118(a) of   the New York Insurance Law or except (1) where this Contract
specifically provides another   payee of such reinsurance in the event of the
insolvency of the Company or (2) where the   Reinsurer with the consent of the
direct insured or insureds has assumed such policy   obligations of the Company
as direct obligations of the Reinsurer to the payees under such   policies and
in substitution for the obligations of the Company to such payees.           
  20\F7V1027   Page 18      Article 28 - Arbitration   A. As a condition
precedent to any right of action hereunder, in the event of any dispute or
  difference of opinion hereafter arising with respect to this Contract, it is
hereby mutually   agreed that such dispute or difference of opinion shall be
submitted to arbitration. One   Arbiter shall be chosen by the Company, the
other by the Reinsurer, and an Umpire shall   be chosen by the two Arbiters
before they enter upon arbitration, all of whom shall be active   or retired
disinterested executive officers of insurance or reinsurance companies or
Lloyd's   London Underwriters. In the event that either party should fail to
choose an Arbiter within   30 days following a written request by the other
party to do so, the requesting party may   choose two Arbiters who shall in turn
choose an Umpire before entering upon arbitration. If   the two Arbiters fail to
agree upon the selection of an Umpire within 30 days following their
  appointment, each Arbiter shall nominate three candidates within 10 days
thereafter, two of   whom the other shall decline, and the decision shall be
made by drawing lots.      B. Each party shall present its case to the Arbiters
within 30 days following the date of   appointment of the Umpire. The Arbiters
shall consider this Contract as an honorable   engagement rather than merely as
a legal obligation and they are relieved of all judicial   formalities and may
abstain from following the strict rules of law. The decision of the   Arbiters
shall be final and binding on both parties; but failing to agree, they shall
call in the   Umpire and the decision of the majority shall be final and binding
upon both parties.   Judgment upon the final decision of the Arbiters may be
entered in any court of competent   jurisdiction.      C. If more than one
Subscribing Reinsurer is involved in the same dispute, all such   Subscribing
Reinsurers shall, at the option of the Company, constitute and act as one party
  for purposes of this Article and communications shall be made by the Company
to each of   the Subscribing Reinsurers constituting one party, provided,
however, that nothing herein   shall impair the rights of such Subscribing
Reinsurers to assert several, rather than joint,   defenses or claims, nor be
construed as changing the liability of the Subscribing Reinsurers
  participating under the terms of this Contract from several to joint.      D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with   the other the expense of the Umpire and of the arbitration.
In the event that the two   Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the   Umpire and the arbitration shall be equally
divided between the two parties.      E. Any arbitration proceedings shall take
place at a location mutually agreed upon by the   parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings   pursuant
hereto shall be governed by the law of the state in which the Company has its
  principal office.         Article 29 - Service of Suit (BRMA 49C)
  (Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not   authorized in any State, Territory or District of the United
States where authorization is required   by insurance regulatory authorities)   
    
 
[f7v1027redacted021.jpg]
  20\F7V1027   Page 19      A. It is agreed that in the event the Reinsurer
fails to pay any amount claimed to be due   hereunder, the Reinsurer, at the
request of the Company, will submit to the jurisdiction of a   court of
competent jurisdiction within the United States. Nothing in this Article
constitutes or   should be understood to constitute a waiver of the Reinsurer's
rights to commence an   action in any court of competent jurisdiction in the
United States, to remove an action to a   United States District Court, or to
seek a transfer of a case to another court as permitted by   the laws of the
United States or of any state in the United States.      B. Further, pursuant to
any statute of any state, territory or district of the United States which
  makes provision therefor, the Reinsurer hereby designates the party named in
its Interests   and Liabilities Agreement, or if no party is named therein, the
Superintendent,   Commissioner or Director of Insurance or other officer
specified for that purpose in the   statute, or his successor or successors in
office, as its true and lawful attorney upon whom   may be served any lawful
process in any action, suit or proceeding instituted by or on   behalf of the
Company or any beneficiary hereunder arising out of this Contract.      
  Article 30 - Severability (BRMA 72E)   If any provision of this Contract shall
be rendered illegal or unenforceable by the laws,   regulations or public policy
of any state, such provision shall be considered void in such state,   but this
shall not affect the validity or enforceability of any other provision of this
Contract or the   enforceability of such provision in any other jurisdiction.   
     Article 31 - Governing Law (BRMA 71B)   This Contract shall be governed by
and construed in accordance with the laws of the State of   Florida.      
  Article 32 - Confidentiality   A. The Reinsurer hereby acknowledges that the
documents, information and data provided to   it by the Company, whether
directly or through an authorized agent, in connection with the   placement and
execution of this Contract, including all information obtained through any
  audits and any claims information between the Company and the Reinsurer, and
any   submission or other materials relating to any renewal (hereinafter
referred to as   "Confidential Information") are proprietary and confidential to
the Company.      B. Except as provided for in paragraph C below, the Reinsurer
shall not disclose any   Confidential Information to any third parties,
including but not limited to the Reinsurer's   subsidiaries and affiliates,
other insurance companies and their subsidiaries and affiliates,   underwriting
agencies, research organizations, any unaffiliated entity engaged in modeling
  insurance or reinsurance data, and statistical rating organizations.      C.
Confidential Information may be used by the Reinsurer only in connection with
the   performance of its obligations or enforcement of its rights under this
Contract and will only   be disclosed when required by (1) retrocessionaires
subject to the business ceded to this   Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial     
  20\F7V1027   Page 20      condition, (3) external auditors performing an audit
of the Reinsurer's records in the normal   course of business, or (4) the
Reinsurer's legal counsel; provided that the Reinsurer   advises such parties of
the confidential nature of the Confidential Information and their   obligation
to maintain its confidentiality. The Company may require that any third-party
  representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article   or by a separate written confidentiality agreement,
containing terms no less stringent than   those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in   writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
  Reinsurer shall be responsible for any breach of this provision by such
third-party   representative of the Reinsurer.      D. Notwithstanding the
above, in the event that the Reinsurer is required by court order, other   legal
process or any regulatory authority to release or disclose any or all of the
Confidential   Information, the Reinsurer agrees to provide the Company with
written notice of same at   least 10 days prior to such release or disclosure,
to the extent legally permissible, and to   use its best efforts to assist the
Company in maintaining the confidentiality provided for in   this Article.   
  E. Any disclosure of Non-Public Personally Identifiable Information shall
comply with all state   and federal statutes and regulations governing the
disclosure of Non-Public Personally   Identifiable Information. "Non-Public
Personally Identifiable Information" shall be defined as   this term or a
similar term is defined in any applicable state, provincial, territory, or
federal   law. Disclosing or using this information for any purpose not
authorized by applicable law is   expressly forbidden without the prior consent
of the Company.      F. The parties agree that any information subject to
privilege, including the attorney-client   privilege or attorney work product
doctrine (collectively "Privilege") shall not be disclosed to   the Reinsurer
until, in the Company's opinion, such Privilege is deemed to be waived or
  otherwise compromised by virtue of its disclosure pursuant to this Contract.
Furthermore,   the Reinsurer shall not assert that any Privilege otherwise
applicable to the Confidential   Information has been waived or otherwise
compromised by virtue of its disclosure pursuant   to this Contract.      G. The
provisions of this Article shall extend to the officers, directors and employees
of the   Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.         Article 33 - Non-Waiver   The failure of the
Company or Reinsurer to insist on compliance with this Contract or to exercise
  any right, remedy or option hereunder shall not: (1) constitute a waiver of
any rights contained   in this Contract, (2) prevent the Company or Reinsurer
from thereafter demanding full and   complete compliance, (3) prevent the
Company or Reinsurer from exercising such remedy in   the future, nor (4) affect
the validity of this Contract or any part thereof.         Article 34 - Agency
Agreement (BRMA 73A)   If more than one reinsured company is named as a party to
this Contract, the first named   company shall be deemed the agent of the other
reinsured companies for purposes of sending     
 
[f7v1027redacted023.jpg]
  20\F7V1027   Page 21      or receiving notices required by the terms and
conditions of this Contract, and for purposes of   remitting or receiving any
monies due any party.         Article 35 - Notices and Contract Execution   A.
Whenever a notice, statement, report or any other written communication is
required by this   Contract, unless otherwise specified, such notice, statement,
report or other written   communication may be transmitted by certified or
registered mail, nationally or   internationally recognized express delivery
service, personal delivery, electronic mail, or   facsimile. With the exception
of notices of termination, first class mail is also acceptable.      B. The use
of any of the following shall constitute a valid execution of this Contract or
any   amendments thereto:       1. Paper documents with an original ink
signature;       2. Facsimile or electronic copies of paper documents showing an
original ink signature;   and/or       3. Electronic records with an electronic
signature made via an electronic agent. For the   purposes of this Contract, the
terms "electronic record," "electronic signature" and   "electronic agent" shall
have the meanings set forth in the Electronic Signatures in   Global and
National Commerce Act of 2000 or any amendments thereto.      C. This Contract
may be executed in one or more counterparts, each of which, when duly
  executed, shall be deemed an original.         Article 36 - Intermediary   Aon
Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance   intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business   hereunder. All communications (including but
not limited to notices, statements, premiums,   return premiums, commissions,
taxes, losses, loss adjustment expense, salvages and loss   settlements)
relating to this Contract will be transmitted to the Company or the Reinsurer
  through the Intermediary. Payments by the Company to the Intermediary will be
deemed   payment to the Reinsurer. Payments by the Reinsurer to the Intermediary
will be deemed   payment to the Company only to the extent that such payments
are actually received by the   Company.           
  20\F7V1027   Page 22      In Witness Whereof, the Company by its duly
authorized representatives has executed this   Contract as of the dates
specified below:      This 13th day of July in the year 2020 .      FedNat
Insurance Company      /s/ Michael Braun         This 13th day of July in the
year 2020 .      Monarch National Insurance Company      /s/ Michael Braun   
  This 13th day of July in the year 2020 .      Maison Insurance Company   
  /s/ Doug Raucy           
 
[f7v1027redacted025.jpg]
  20\F7V1027   Schedule A         Schedule A   Excess Catastrophe Reinsurance
Contract   Effective: July 1, 2020      FedNat Insurance Company   Sunrise,
Florida   and   Monarch National Insurance Company   Sunrise, Florida   and
  Maison Insurance Company   Baton Rouge, Louisiana            First   Excess
  Second   Excess   Third   Excess   Fourth   Excess   Fifth   Excess   
  Company's Retention $25,000,0000 $95,000,000 $275,000,000 $345,000,000
$525,000,000   Reinsurer's Per Occurrence Limit $70,000,000 $180,000,000
$70,000,000 $180,000,000 $100,000,000   Reinsurer's Term Limit $140,000,000
$360,000,000 $140,000,000 $360,000,000 $200,000,000   Minimum Premium [***]
[***] [***] [***] [***]   Annual Deposit Premium [***] [***] [***] [***] [***]  
Deposit Premium Installments [***] [***] [***] [***] [***]     The figures
listed above for each excess layer shall apply to each Subscribing Reinsurer in
the percentage share for that excess   layer as expressed in its Interests and
Liabilities Agreement attached hereto.     
  20\F7V1027      War Exclusion Clause            As regards interests which at
time of loss or damage are on shore, no liability shall attach hereto   in
respect of any loss or damage which is occasioned by war, invasion, hostilities,
acts of   foreign enemies, civil war, rebellion, insurrection, military or
usurped power, or martial law or   confiscation by order of any government or
public authority.        
 
[f7v1027redacted027.jpg]
  20\F7V1027      Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance (U.S.A.)         1. This Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
  Insurer or Reinsurer, from any Pool of Insurers or Reinsurers formed for the
purpose of covering Atomic or Nuclear   Energy risks.      2. Without in any way
restricting the operation of paragraph (1) of this Clause, this Reinsurance does
not cover any loss   or liability accruing to the Reassured, directly or
indirectly and whether as Insurer or Reinsurer, from any insurance   against
Physical Damage (including business interruption or consequential loss arising
out of such Physical Damage)   to:       I. Nuclear reactor power plants
including all auxiliary property on the site, or       II. Any other nuclear
reactor installation, including laboratories handling radioactive materials in
connection with   reactor installations, and "critical facilities" as such, or
      III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear   material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or   waste materials, or       IV. Installations other than those
listed in paragraph (2) III above using substantial quantities of radioactive
isotopes   or other products of nuclear fission.      3. Without in any way
restricting the operations of paragraphs (1) and (2) hereof, this Reinsurance
does not cover any   loss or liability by radioactive contamination accruing to
the Reassured, directly or indirectly, and whether as Insurer or   Reinsurer,
from any insurance on property which is on the same site as a nuclear reactor
power plant or other nuclear   installation and which normally would be insured
therewith except that this paragraph (3) shall not operate       (a) where
Reassured does not have knowledge of such nuclear reactor power plant or nuclear
installation, or       (b) where said insurance contains a provision excluding
coverage for damage to property caused by or resulting   from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b)   shall only apply provided the said radioactive contamination
exclusion provision has been approved by the   Governmental Authority having
jurisdiction thereof.      4. Without in any way restricting the operations of
paragraphs (1), (2) and (3) hereof, this Reinsurance does not cover any   loss
or liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or   Reinsurer, when such radioactive
contamination is a named hazard specifically insured against.      5. It is
understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the   nuclear exposure is not considered
by the Reassured to be the primary hazard.      6. The term "special nuclear
material" shall have the meaning given it in the Atomic Energy Act of 1954 or by
any law   amendatory thereof.      7. Reassured to be sole judge of what
constitutes:       (a) substantial quantities, and       (b) the extent of
installation, plant or site.      Note.-Without in any way restricting the
operation of paragraph (1) hereof, it is understood and agreed that       (a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the   other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the   provisions
of this Clause shall apply.       (b) with respect to any risk located in Canada
policies issued by the Reassured on or before 31st December 1958   shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960   whichever first occurs whereupon all the provisions of this
Clause shall apply.      12/12/57   N.M.A. 1119   BRMA 35B     
  20\F7V1027   Page 1 of 2      Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe)         It is hereby understood and agreed that:      A.
This Contract excludes loss or liability arising from:       1. Business derived
directly or indirectly from any pool, association, or syndicate which
  maintains its own reinsurance facilities. This subparagraph 1 shall not apply
with   respect to:       a. Residual market mechanisms created by statute. This
Contract shall not extend,   however, to afford coverage for liability arising
from the inability of any other   participant or member in the residual market
mechanism to meet its obligations,   nor shall this Contract extend to afford
coverage for liability arising from any   claim against the residual market
mechanism brought by or on behalf of any   insolvency fund (as defined in the
Insolvency Fund Exclusion Clause   incorporated in this Contract). For the
purposes of this Clause, the California   Earthquake Authority shall be deemed
to be a "residual market mechanism."       b. Inter-agency or inter-government
joint underwriting or risk purchasing   associations (however styled) created by
or permitted by statute or regulation.       2. Those perils insured by the
Company that the Company knows, at the time the risk is   bound, to be insured
by or in excess of amounts insured or reinsured by any pool,   association or
syndicate formed for the purpose of insuring oil, gas, or petro-chemical
  plants; oil or gas drilling rigs; and/or aviation risks. This subparagraph 2
shall not   apply:       a. If the total insured value over all interests of the
risk is less than $250,000,000.       b. To interests traditionally underwritten
as Inland Marine or Stock or Contents   written on a blanket basis.       c. To
Contingent Business Interruption liability, except when it is known to the
  Company, at the time the risk is bound, that the key location is insured by or
  through any pool, association or syndicate formed for the purpose of insuring
oil,   gas, or petro-chemical plants; oil or gas drilling rigs; and/or aviation
risks; unless   the total insured value over all interests of the risk is less
than $250,000,000.      B. With respect to loss or liability arising from the
Company's participation or membership in   any residual market mechanism created
by statute, the Company may include in its ultimate   net loss only amounts for
which the Company is assessed as a direct consequence of a   covered loss
occurrence, subject to the following provisions:       1. Recovery is limited to
perils otherwise protected hereunder.       2. In the event the terms of the
Company's participation or membership in any such   residual market mechanism
permit the Company to recoup any such direct     
 
[f7v1027redacted029.jpg]
  20\F7V1027   Page 2 of 2      assessment attributed to a loss occurrence by
way of a specific policy premium   surcharge or similar levy on policyholders,
the amount received by the Company as a   result of such premium surcharge or
levy shall reduce the Company's ultimate net loss   for such loss occurrence.   
   3. The result of any rate increase filing permitted by the terms of the
Company's   participation or membership in any such residual market mechanism
following any   assessment shall have no effect on the Company's ultimate net
loss for any covered   loss occurrence.       4. The result of any premium tax
credit filing permitted by the terms of the Company's   participation or
membership in any such residual market mechanism following any   assessment
shall reduce the Company's ultimate net loss for any covered loss   occurrence.
      5. The Company may not include in its ultimate net loss any amount
resulting from an   assessment that, pursuant to the terms of the Company's
participation or membership   in the residual market mechanism, the Company is
required to pay only after such   assessment is collected from the policyholder.
      6. The ultimate net loss hereunder shall not include any monies expended
to purchase or   retire bonds as a consequence of being a member of a residual
market mechanism   nor any fines or penalties imposed on the Company for late
payment.       7. If, however, a residual market mechanism only provides for
assessment based on an   aggregate of losses in any one contract or plan year of
said mechanism, then the   amount of that assessment to be included in the
ultimate net loss for any one loss   occurrence shall be determined by
multiplying the Company's share of the aggregate   assessment by a factor
derived by dividing the Company's ultimate net loss (net of the   assessment)
with respect to the loss occurrence by the total of all of its ultimate net
  losses (net of assessments) from all loss occurrences included by the
mechanism in   determining the assessment.      8/1/2012              
  20\F7V1027      Terrorism Exclusion   (Property Treaty Reinsurance)         
  Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it   is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused   by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism,   as defined
herein, regardless of any other cause or event contributing concurrently or in
any   other sequence to the loss.      An act of terrorism includes any act, or
preparation in respect of action, or threat of action   designed to influence
the government de jure or de facto of any nation or any political division
  thereof, or in pursuit of political, religious, ideological or similar
purposes to intimidate the public   or a section of the public of any nation by
any person or group(s) of persons whether acting   alone or on behalf of or in
connection with any organization(s) or government(s) de jure or   de facto, and
which:       1. Involves violence against one or more persons, or       2.
Involves damage to property; or       3. Endangers life other than the person
committing the action; or       4. Creates a risk to health or safety of the
public or a section of the public; or       5. Is designed to interfere with or
disrupt an electronic system.      This Contract also excludes loss, damage,
cost or expense directly or indirectly caused by,   contributed to by, resulting
from or arising out of or in connection with any action in controlling,
  preventing, suppressing, retaliating against or responding to any act of
terrorism.      Notwithstanding the above and subject otherwise to the terms,
conditions, and limitations of this   Contract, in respect only of personal
lines, this Contract will pay actual loss or damage (but not   related cost and
expense) caused by any act of terrorism provided such act is not directly or
  indirectly caused by, contributed to by, resulting from or arising out of or
in connection with   radiological, biological, chemical, or nuclear pollution or
contamination.        
 
[f7v1027redacted031.jpg]
  20\F7V1027      The Interests and Liabilities Agreements, constituting 3 pages
in total, have been omitted from   this exhibit because such agreements are not
material and would be competitively harmful if   publicly disclosed.           
 